UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the year ended December 31, 2010. [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-50274 Spectral Capital Corporation (Name of small business issuer in its charter) Nevada 51-0520296 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 701 Fifth Avenue, Suite 4200, Seattle, Washington (Address of principal executive offices) (Zip Code) Issuer’s telephone number:(206) 262-7820 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.0001 par value (Title of Class) Indicate by check mark whether the registrant (l) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes TNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filero Non-accelerated filer (Do not check if a smaller reporting company)oSmaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x The number of shares of the issuer’s Common Stock outstanding as of February 21, 2011is 101,207,623. As at February 21, 2011, the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the last reported sales price of such common equitywas approximately $102,625,822. DOCUMENTS INCORPORATED BY REFERENCE None TABLE OF CONTENTS Page Number FORWARD LOOKING STATEMENTS PART I ITEM 1 Description of Business. 1 ITEM 1A Risk Factors 10 ITEM 2 Description of Property. 18 ITEM 3 Legal Proceedings. 18 ITEM 4. Submission of Matters to a Vote of Security Holders. 18 PART II ITEM 5. Market for Common Equity and Related Stockholder Matters. 19 ITEM 7 Management’s Discussion and Analysis or Plan of Operation. 21 ITEM 8 Financial Statements. 27 ITEM 9 Changes In and Disagreements With Accountants on Accounting and Financial Disclosure. 29 ITEM 9A Controls and Procedures. 29 ITEM 9B Other Information. 30 PART III ITEM 10. Directors, Executive Officers, Promoters and Control Persons and Corporate Governance; Compliance With Section 16(a) of the Exchange Act. 31 ITEM 11 Executive Compensation. 33 ITEM 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 35 ITEM 13 Certain Relationships and Related Transactions, and Director Independence. 36 ITEM 14 Principal Accountant Fees and Services. 37 PART IV ITEM 15.
